Order entered June 14, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00183-CV

                   IN THE INTEREST OF L.J.H., A CHILD

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85395

                                     ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to conduct a hearing to determine if the clerk’s and reporter’s records

are complete. Specifically, the trial court was to determine (1) whether documents

from trial court cause number 80,406, which was consolidated into the underlying

cause, were properly transferred at the time of consolidation; (2) whether hearings

were held on December 4, 2017, September 28, 2018, February 5, 2019, July 8,

2019, October 29, 2019, December 2, 2019, March 2, 2020, August 2, 2020, and as

referenced in volume seven of the reporter’s record; and, (3) if hearings were held

on any of those dates and/or as referenced in volume 7, whether a record was made
and the name of the reporter who took the record. The trial court held the hearing

on June 4, 2021 and filed written findings of fact and conclusions of law.

         In relevant part, the trial court found that documents from trial court cause

number 80,406 were not originally consolidated into the underlying cause but have

been since, and a supplemental clerk’s record containing those documents has been

filed.    The trial court also found hearings were held on December 4, 2017,

September 28, 2018, February 5, 2019, July 8, 2019, October 29, 2019, March 2,

2020, and August 4, 2020, but no testimony was taken at those hearings and

appellant was not requesting that a record of those hearings be filed.

         We ADOPT the trial court’s findings. As the appellate record is complete,

we ORDER appellant to file his brief no later than July 6, 2021.




                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE